TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-11-00650-CV



                        Chisholm Trail Elks Lodge No. 2659, Appellant

                                                   v.

                            MT Falkin Investments, L.L.C., Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
        NO. D-1-GN-11-001473, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellant Chisholm Trail Elks Lodge No. 2659 has filed a motion to dismiss this

appeal. Appellant also asks that we assess court costs against appellee MT Falkin Investments,

L.L.C. Appellee does not oppose dismissing the appeal, but objects to paying the court costs. When

an appeal is voluntarily dismissed, “[a]bsent agreement of the parties, the court will tax costs against

the appellant.” Tex. R. App. P. 42.1(d). Therefore, we grant appellant’s motion in part, dismiss the

appeal, and assess court costs against the appellant.



                                                   _______________________________________

                                                   Scott K. Field, Justice

Before Justices Puryear, Goodwin, and Field

Dismissed on Appellant’s Motion

Filed: June 6, 2014